271 S.E.2d 506 (1980)
Mary R. TAYLOR
v.
D. Wayne TAYLOR, Individually, Roland Taylor and wife, Edna H. Taylor; T. C. Taylor and wife, Marjorie A. Taylor; Doris Taylor Robinson and husband, David Robinson; Edward Taylor; Trustees of Cedar Grove Methodist Church; Ervin Taylor; Frances T. Blakely; Edna May Maynor; Ruby Lee Day; Samuel Taylor.
No. 13.
Supreme Court of North Carolina.
November 4, 1980.
*509 Graham & Cheshire by Lucius M. Cheshire, Hillsborough, for plaintiff-appellee.
Latham, Wood & Balog by Steve A. Balog, Burlington, for defendants-appellants.
BRITT, Justice.
Defendants raised the issue in the Court of Appeals, as they have before this court, that the trial court erred in denying their motion to dismiss. The crux of defendants' argument is that plaintiff no longer has standing upon which to seek an interpretation of testator's will because she has dissented from the will. The Court of Appeals rejected this contention, holding that the record reveals that "all that has happened is that plaintiff has filed her dissent within apt time as she was required to do by G.S. 30-2"; that whether plaintiff has a right to dissent is governed by G.S. § 30-1; and that her right to dissent is yet to be determined. Our consideration of the facts in this case, in light of the pertinent statutory provisions, impels us to reverse the decision of the Court of Appeals, and order that the judgment entered by Judge Bailey be vacated and that the cause be remanded for further proceedings.
Though plaintiff was named executrix of her husband's will by the document, she renounced the appointment on 10 May 1973. In the notice of dissent which she filed with the clerk, plaintiff alleged that the value of property passing to her under the will, as well as the value of any property passing to her outside of the will in any manner, was $16,716.20; that her husband's net estate had a value of $37,527.50; and that her *510 intestate share of the estate was $18,763.75. Thereupon, she asserted a right to dissent from her husband's will and take an appropriate intestate share. Since the date of the filing of her notice of dissent, no further proceedings have been conducted before the clerk insofar as plaintiff's right to dissent is concerned. Even so, defendants have never denied or questioned plaintiff's right to dissent and so confirmed their position before this court at oral argument. As in any case, the facts upon which the controversy is founded are crucial to an appropriate resolution of the issues presented. In this case, the events leading up to the presentation of the dispute before us take meaning upon themselves only in the context of the statutory framework provided by Article 30 of the General Statutes.
For the purposes of the case at bar, plaintiff is entitled to dissent from the will of her late husband upon demonstrating that the aggregate value of the provisions for her benefit under the will, when added to the value of property or interests passing to her in any manner outside the will, is less than her intestate share of his estate. G.S. § 30-1(a)(1) (1976)[1]; see Vinson v. Chappell, 275 N.C. 234, 166 S.E.2d 686 (1969); North Carolina Nat'l Bank v. Stone, 263 N.C. 384, 139 S.E.2d 573 (1965); see generally 1 N. Wiggins, Wills and Administration of Estates in North Carolina § 160 (1964).
The statutory scheme contemplates that the surviving spouse's right of dissent is established by a mathematical computation. See Phillips v. Phillips, 296 N.C. 590, 252 S.E.2d 761 (1979). G.S. 30-1(c) provides as follows:
(c) For the purpose of establishing the right of dissent, the estate of the deceased spouse and the property passing outside of the will to the surviving spouse as a result of the death of the testator shall be determined and valued as of the date of his death, which determination and value the executor or administrator with the will annexed and the surviving spouse are hereby authorized to establish by agreement subject to approval by the clerk of the superior court. If such personal representative and the surviving spouse do not so agree upon the determination and value, or if the surviving spouse is the personal representative, or if the clerk shall be of the opinion that the personal representative may not be able to represent the estate adversely to the surviving spouse, the clerk shall appoint one or more disinterested persons to make such determination and establish such value. Such determination and establishment of value made as herein authorized shall be final for determining the right of dissent and shall be used exclusively for this purpose. (Emphasis added.)
As set forth above, plaintiff has stated her valuation of her late husband's estate, her share of the estate which she stands to take under the terms of his will, and the share which she would be entitled to take by intestate succession in the event it is determined that she has the right to dissent. By so stating, fairness and logic dictate that plaintiff ought to be held to her computation, absent some showing of excusable neglect. In conceding before this court the plaintiff does indeed have the right to dissent from her husband's will, defendants have implicitly assented to her valuation of the estate and her testate and intestate shares thereof.
Because the statute does not prescribe a particular method by which an agreement between the surviving spouse and the personal representative may be memorialized, the parties' course of conduct in the present case is sufficient to establish a meeting of the minds in this regard. In short, the parties to this litigation have complied with the provisions of G.S. § 30-1(c) except for procuring the approval of the clerk of their valuation. Upon obtaining that approval, plaintiff's right to dissent will be established as a matter of law. Absent a showing that the parties have *511 failed to act in an arm's length manner, or that the rights of creditors of the estate would be adversely affected thereby, the clerk ought to abide by this agreement. See Phillips v. Phillips, supra. Accordingly, the cause must be remanded, ultimately, to the clerk for further appropriate proceedings which would result either in his approval or his disapproval of the valuation before us in the present record. Without this approval, the record in the instant case is inadequate to establish plaintiff's right to dissent.
However, assuming, arguendo, that plaintiff has the right to dissent from her husband's will, the application of the provisions of G.S. § 30-1(c) will not completely resolve the issue of standing posed to us by the present litigation. Indeed, that question compels us to examine other related statutory provisions in order to arrive at a resolution of the case.
Any person who is otherwise entitled to dissent from the will of his or her deceased spouse may do so by filing such dissent with the clerk of the superior court of the county in which the will is probated at any time within six months after the issuance of letters testamentary or of administration. G.S. § 30-2 (1976). Though plaintiff filed her notice of dissent in the office of the clerk of court where her late husband's will had been filed for probate, she did so slightly more than six weeks before D. Wayne Taylor qualified as administrator C.T.A. Plaintiff's superficially premature filing was not fatally inopportune. The six month period which is delineated by G.S. § 30-2 is not a condition precedent to the exercise of the right of dissent but merely a statute of limitations which serves to cut off the time in which a spouse may resort to the courts to enforce it. First-Citizens Bank & Trust Co. v. Willis, 257 N.C. 59, 125 S.E.2d 359 (1962); Whitted v. Wade, 247 N.C. 81, 100 S.E.2d 263 (1957).
Any interested party may obtain a declaration of rights, status, or any other legal relation under a will by bringing an action for declaratory judgment. G.S. § 1-254 (1969); First-Citizens Bank & Trust Co. v. Carr, 279 N.C. 539, 184 S.E.2d 268 (1971); see generally 1 N. Wiggins, Wills and Administration of Estates in North Carolina § 130 (1964). By filing her notice of dissent, to which defendants have implicitly assented, plaintiff has staked herself to a theory which is inconsistent with the status of a party who is interested, in the legal sense of that term, in the legal effect of a will. While it is true that her right to dissent has not been fully adjudicated before the clerk, such a conclusion must necessarily follow upon his approval of her computations. By electing to take her intestate share of her husband's estate and seeking a court order directing the personal representative to deliver that share to her, plaintiff has abandoned her right to bring an action for construction of the will. It is well established that upon dissenting from the will of a deceased spouse, the surviving spouse terminates all of her interests under that will. Gomer v. Askew, 242 N.C. 547, 89 S.E.2d 117 (1955); Wachovia Bank & Trust Co. v. Green, 236 N.C. 654, 73 S.E.2d 879 (1953).
Under the terms of Judge Bailey's judgment, the challenged devises were declared void for vagueness. Accordingly, by virtue of the residuary clause of her husband's will, plaintiff stood to take outright the real property that would otherwise have passed through the attempted devises. G.S. § 31-42(c) (Supp.1979). We do not reach the question whether Judge Bailey erred in his holding. Since plaintiff has functionally dissented from her husband's will, subject only to an essentially ministerial act on the part of the clerk of Orange Superior Court, she has abandoned her right to claim property under the residuary clause of the will she now seeks to challenge.
We are aware that North Carolina has a qualified dissent statute. It is only upon demonstrating that he or she qualifies under a mathematical computation that a surviving spouse is entitled to dissent from the will of his or her late spouse. G.S. § 30-1 (1976). We recognize that it is not always apparent from the face of the will and the accounting of the assets of the *512 subject estate that a surviving spouse will be entitled to dissent. This is particularly true in situations where clauses of the will are open to question by way of construction or where the will itself is subject to challenge. In those situations, the General Assembly has provided a method by which the surviving spouse may preserve his or her potential right to dissent.
It will be recalled that a surviving spouse must file his or her dissent no later than six months after the issuance of letters testamentary or administration. G.S. § 30-2(a) (1976). However, that same statute goes on to provide that if litigation that affects the share of the surviving spouse is pending at the expiration of that time period, then the surviving spouse is entitled to file a dissent within such reasonable time as may be ordered by the clerk of the superior court. Id.; see generally 1 N. Wiggins, Wills and Administration of Estates in North Carolina § 160 (1964). Implicit in the extension of time so provided is the requirement that any action for construction of a will be filed before the filing of the notice of dissent. Plaintiff has failed to so conduct the present litigation. It follows, therefore, that the trial court erred in failing to grant defendants' motion to dismiss.
The decision of the Court of Appeals is reversed and this cause is remanded to that court with directions to vacate the judgment entered by Judge Bailey and remand the case to Orange Superior Court for further proceedings before the clerk not inconsistent with this opinion.
Reversed and remanded.
BROCK, J., took no part in the consideration and decision of this case.
NOTES
[1]  The formulation which is necessary to establish the right of dissent varies, of course, in situations not relevant to the present case. G.S. § 30-1 (1976).